Citation Nr: 0725731	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-41 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for chrondomalacia, right 
knee.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel












INTRODUCTION

The veteran served on active duty from June 1998 to June 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision issued in September 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

In connection with this appeal, the veteran requested a 
personal hearing before a Veterans Law Judge, sitting at the 
RO.  Such hearing was scheduled for October 2005.  However, 
the veteran failed to appear for this hearing.  As no further 
communication has been received from the veteran regarding 
such hearing, the Board considers his request for a hearing 
to be withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), 
(e) (2006). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has a current right knee 
disorder as the result of an injury sustained in service.  
The Board finds that a remand is necessary for further 
development. 

The Board notes that the veteran's service medical records 
appear to be incomplete.  The veteran had active service from 
June 1998 to June 2001.  However, service medical records 
dated after March 2000, to include the veteran's service 
separation examination, are not associated with the claims 
file.  The veteran contends that he injured his knee in March 
2001 and that such injury was treated during service and 
noted on separation documents; therefore, the Board 
determines that a search should be conducted for additional 
service medical records.

Further, the veteran states that he served in the Oklahoma 
National Guard from June  2001 to June 2002, and that he left 
the National Guard because of his knees.  However, records 
from his National Guard service are also not associated with 
the claims file and should be obtained to ensure equitable 
adjudication of the veteran's claim.  

Additionally, the veteran has submitted a report from an 
operation on his knee in November 2002.  This evidence, which 
is pertinent to the veteran's claim, was received after 
certification of the appeal to the Board.  Hence, it was not 
reviewed by the RO, and the Board notes that the veteran did 
not waive initial RO consideration of this evidence.  
Applicable VA regulations require that pertinent evidence be 
referred to the agency of original jurisdiction for review 
and preparation of a supplemental statement of the case 
unless this procedural right is waived in writing by the 
appellant.  38 C.F.R. §§ 19.37, 20.1304 (2006).  Therefore, 
the Board must remand this appeal so that the RO may review 
this evidence and, if the claim remains denied, issue a 
supplemental statement of the case.  Id.  
  
Accordingly, the case is REMANDED for the following action:

1.	A search should be conducted for the 
veteran's complete service medical 
records.  If necessary, the veteran may 
be requested to fill out NA Forms 13055 
(Request for Information Needed to 
Reconstruct Medical Data) and 13075 
(Questionnaire About Military Service).  
Requests should be made in order to 
obtain the veteran's complete service 
medical records from appropriate 
sources, to include NPRC, any alternate 
sources, or via reconstruction.  A 
response, negative or positive, should 
be documented in the claims file.  
Requests must continue until it is 
determined that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.  
All attempts to obtain or reconstruct 
the veteran's service medical records 
should be documented.  
2.	The necessary steps should be taken to 
obtain Oklahoma National Guard service 
medical records or alternative records 
for the veteran through appropriate 
sources, to include the Office of the 
Adjutant General.  All requests and 
responses, positive or negative, should 
be documented in the claims file.

3.	After completing the above actions and 
any other development that may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claim should be 
readjudicated.  The adjudication should 
include all pertinent evidence received 
since the issuance of the December 2005 
statement of the case, to include the 
November 2002 operation report.  If the 
claim remains denied, the veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



